 Case 3:20-mj-14037-ZNQ Document 43 Filed 10/09/20 Page 1 of 2 PageID: 103




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                :    Mag. No. 20-14037 (ZNQ)
                                        :
       v.                               :
                                        :    DETENTION ORDER
WALDIN ESPINOSA-OZORIA,                 :
  a/k/a “Manin”                         :


      This matter having been opened to the Court on motion of the United

States, by Craig Carpenito, United States Attorney for the District of New

Jersey (Ian D. Brater, Assistant U.S. Attorney, appearing), in the presence of

defendant WALDIN ESPINOSA-OZORIA (Michael P. Koribanics, Esq.,

appearing), for an order pursuant to Title 18, United States Code, Section

3142(e) to detain the defendant without bail pending trial in the above-entitled

matter because the defendant poses a danger to the community and risk of

flight; and the defendant having consented to detention and reserved the right

to request a bail hearing at a later date; for the reasons stated by the Court on

the record; and for good cause shown:

      IT IS, therefore, on this 9th day of October, 2020,

      ORDERED that the motion of the United States for an order detaining

the defendant without bail pending trial is hereby GRANTED, and the

defendant is hereby ORDERED DETAINED. The defendant, by and through

counsel, reserves the right to request a full hearing before this Court pursuant

to Title 18, United States Code, Section 3142(f) on the issue of release at a later

date; and it is further



                                         1
 Case 3:20-mj-14037-ZNQ Document 43 Filed 10/09/20 Page 2 of 2 PageID: 104




      ORDERED, pursuant to Title 18, United States Code, Section 3142, that

the defendant be committed to the custody of the Attorney General or his

authorized representative pending trial in the above-entitled matter; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                         s/Zahid N. Quraishi
                                      ___________________________________
                                      HON. ZAHID N. QURAISHI
                                      United States Magistrate Judge




                                        2
